UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4502


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CORRY RONDEL REAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00525-WO-7)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel Hill, North
Carolina; Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North Carolina, for
Appellant. JoAnna Gibson McFadden, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corry Rondel Reams pled guilty, pursuant to a written plea agreement, to one count

of conspiracy to distribute a mixture containing cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(C), 846, and one count of possessing a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). The district court sentenced

Reams to a total of 120 months’ imprisonment and 5 years of supervised release. His

attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal and reviewing the relevant proceedings.

Although informed of his right to file a supplemental pro se brief, Reams has not done so.

The Government declined to file a brief and did not move to enforce the appellate waiver

in Reams’ plea agreement. ∗ We affirm.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and ensures that the defendant understands, the nature of the

charge to which he is pleading guilty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). The court also must ensure that the

defendant’s plea is voluntary, supported by a sufficient factual basis, and not the result of

force, threats, or extrinsic promises. Fed. R. Crim. P. 11(b)(2)-(3); Williams, 811 F.3d




       ∗
         Because the Government has not moved to enforce the appellate waiver, we
conduct a full review pursuant to Anders. See United States v. Poindexter, 492 F.3d 263,
271 (4th Cir. 2007).

                                              2
at 622; see also United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991). A guilty

plea is valid if the defendant knowingly, voluntarily, and intelligently pleads guilty “with

sufficient awareness of the relevant circumstances and likely consequences.” United States

v. Fisher, 711 F.3d 460, 464 (4th Cir. 2013) (internal quotation marks omitted).

       Because Reams did not move to withdraw his guilty plea, we review the adequacy

of the Rule 11 hearing for plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir.

2014). To prevail under the plain error standard, Reams “must demonstrate not only that

the district court plainly erred, but also that this error affected his substantial rights.” Id.

at 816. “In the Rule 11 context, this inquiry means that [Reams] must demonstrate a

reasonable probability that, but for the error, he would not have pleaded guilty.” Id.

(internal quotation marks omitted). We conclude that the district court substantially

complied with Rule 11 and that any omissions did not affect Reams’ substantial rights.

Moreover, the district court ensured that Reams entered the plea knowingly and voluntarily

and that sufficient facts supported the plea. See Fisher, 711 F.3d at 464 (summarizing

standard as to the voluntariness of guilty pleas).         Accordingly, we affirm Reams’

convictions.

       We review a sentence “under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence is reviewed for both

procedural and substantive reasonableness.         Id. at 51.     In determining procedural

reasonableness, we consider, among other things, whether the district court properly

calculated the defendant’s Sentencing Guidelines range. Id. If a sentence is free of

“significant procedural error,” then we review it for substantive reasonableness, “tak[ing]

                                               3
into account the totality of the circumstances . . . .” Id. “Any sentence that is within or

below a properly calculated Guidelines range is presumptively reasonable.” United States

v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       At sentencing, the district court adopted Reams’ correctly calculated Guidelines

range of 57 to 71 months’ imprisonment for the cocaine conspiracy offense, resulting from

a total offense level of 25 and a criminal history category of I, and mandatory minimum

consecutive term of 60 months’ imprisonment for the firearm offense. The court afforded

counsel an opportunity to argue regarding an appropriate sentence, and afforded Reams an

opportunity to allocute. The court engaged with counsel and Reams over whether Reams’

age and supportive family were mitigating factors, but ultimately rejected the arguments

because Reams committed the offenses notwithstanding his age and family ties. Finally,

the court weighed the 18 U.S.C § 3553(a) factors it deemed most relevant, particularly

Reams’ minimal criminal history, the serious nature of the offenses, the need for

deterrence, and protection of the public from further crimes. We conclude that Reams has

failed to rebut the presumption of reasonableness that we afford his within-Guidelines

sentence. Thus, Reams’ sentence is procedurally and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Reams, in writing, of the right to petition the

Supreme Court of the United States for further review. If Reams requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may



                                            4
move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Reams.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           5